Citation Nr: 0006741	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-41 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to April 
1957.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the above-noted claim.

The case was previously before the Board in April 1998, when 
it was remanded to schedule the veteran for a video-
conference hearing before a Member of the Board.  In May 
1998, a video-conference hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Acting Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

The case was again before the Board in August 1998, when it 
was remanded for additional records, to clarify 
representation, and for consideration of additional evidence.  
The requested development has been completed to the extent 
necessary.  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The veteran currently has a personality disorder, which 
is not considered a disease or injury under the law for VA 
disability compensation purposes.

2.  No medical evidence has been presented or secured to 
render plausible a claim that any current acquired 
psychiatric disorder is the result of a disease or injury 
incurred in service.



CONCLUSIONS OF LAW

1.  Service connection for a personality disorder is 
precluded by law.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(c), 4.9 (1999); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

2.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records disclose that the veteran was 
hospitalized in November 1956 for psychiatric symptomatology.  
Although some neurotic features were present, his adjustment 
did not seem basically neurotic in nature.  It was felt that 
his present state was most likely due to excessive stress in 
an emotionally unstable personality.  There was no evidence 
in the clinical examination of a psychotic or psychoneurotic 
process.  The diagnosis was passive-aggressive reaction, 
chronic, mild; manifested by labile emotional attitude, 
poorly suppressed hostility, and guilt expressed in terms of 
somatic complaints of headaches, and manipulatory behavior 
with passive-obstructionism.  Upon discharge from the 
hospital, the veteran went absent without leave (AWOL).  A 
consistent diagnosis was rendered on re-hospitalization in 
December 1956.  There was no evidence of psychotic material.

On separation examination in March 1957, the veteran gave a 
history of frequent trouble sleeping, depression or excessive 
worry, and nervous trouble.  The examiner diagnosed an 
anxiety reaction, chronic, moderate.  The veteran was 
characterized as not qualified for further military duty.

The veteran originally claimed entitlement to service 
connection for a psychiatric disorder in September 1994.  He 
was afforded a VA mental disorders examination in November 
1994, at which time he gave a history of a mental condition 
for years.  The examiner diagnosed social phobia with chronic 
depressive features.

In October 1996, the veteran underwent VA psychological 
evaluation.  The examiner reviewed the claims file.  The 
examiner concluded that the veteran's principal diagnosis was 
a personality disorder, both on the basis of the history and 
the results of current examination.  It was further noted 
that, 

Examination of the available information of 
psychological evaluation at the time of [the 
veteran's] hospitalization strongly indicates that 
there was evidence of [his] personality disorder 
at the time of his 1956 hospitalization, and 
without any strong evidence of history of 
depression or anxiety or stress at that time.  
Indeed, the diagnostic impression of 'passive-
aggressive reaction, chronic . . . .' appears to 
highlight that characterological issues that were 
seen at that time. . . . There was 'no evidence in 
the clinical examination of a psychotic or 
psychoneurotic process' . . . . which again does 
not support the existence of any service connected 
[sic] depressive features during military service.  
The current evaluation does suggest the presence 
of some dysthymic type depressive features. . . . 
In addition, there is no evidence that the 
dysthymic type features were exhibited during the 
military. . . . It would appear that any 
dysthymic-type depression appeared subsequent to 
military service and I would suspect that the 
dysthymia is directly related to his personality 
disorder features and his intentional alienation 
from others. 

The examiner diagnosed the veteran as having a dysthymic 
disorder, late onset, and a personality disorder, not 
otherwise specified (NOS) (schizoid, passive-aggressive, 
self-defeating traits) (principal diagnosis).  

Also associated with the claims folder are VA treatment 
records of the veteran, dated from 1994 to 1998, showing that 
he attended group counseling beginning in 1997.  Pertinent 
diagnoses included depression.

The veteran has offered lay statements on appeal, including 
at personal hearings at the RO in September 1996 and before 
the Board in May 1998.  He stated that he received treatment 
for a psychiatric condition since his separation from 
service.  It was his contention that his current psychiatric 
condition had its onset during active service.


II.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran has been diagnosed as having a personality 
disorder both at present and during active service, as 
reported by the VA psychologist in October 1996.  However, 
personality disorders are not diseases or injuries within the 
meaning of applicable law.  38 C.F.R. §§ 3.303(c), 4.9 
(1999).  There is a lack of entitlement under the law to 
service connection for these conditions unless the evidence 
shows that they were subject to a superimposed disease or 
injury during military service that resulted in disability 
apart from the developmental defect.  See VAOPGCPREC 82-90; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  In this case, there is no evidence of a superimposed 
disease or injury during the veteran's military service that 
resulted in disability.  While the VA psychologist reported 
in October 1996 that the veteran had dysthymia related to his 
personality disorder, it was specifically noted that the 
dysthymic-type depression appeared subsequent to military 
service, and that there was no evidence of a psychotic or 
psychoneurotic process during active service. 

With respect to psychiatric conditions other than a 
personality disorder, the medical evidence shows recent 
diagnoses of acquired psychiatric disorders such as social 
phobia with chronic depressive features, depression, and a 
dysthymic disorder.  Therefore, the Board finds that there is 
sufficient medical evidence of a current disability, and the 
first element of a well-grounded claim has been satisfied.

The veteran was diagnosed as having an anxiety reaction, 
chronic, moderate, in March 1997, prior to separation from 
active service.  Therefore, the Board finds that there is 
sufficient lay evidence of incurrence of a disease during 
service, and the second element of a well-grounded claim has 
been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
that he has suffered from psychiatric symptomatology since 
active service.  Presuming the history of continuity of 
symptomatology since active service to be credible for the 
purpose of establishing a well-grounded claim, there is still 
no medical evidence of record of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
the present disability etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating the current acquired psychiatric disorder(s) 
to any inservice disease or injury or to the post-service 
symptomatology.  To the contrary, in October 1996 the VA 
psychologist determined that the veteran's dysthymic-type 
depression had its onset after service.  The veteran is not 
competent to ascribe his post-service difficulties to active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the veteran may have continuously experienced 
psychiatric symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there was an underlying chronic disability which caused the 
symptoms in service and that that underlying disability also 
has caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the inservice symptoms 
represented a chronic psychiatric disorder rather than acute 
and transitory conditions.  While the anxiety reaction 
diagnosed in March 1957 was described as chronic, there have 
been no medical finding of this condition since that time.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran is not currently diagnosed as having an anxiety 
reaction.

Because no medical evidence has been presented or secured to 
render plausible a claim that the acquired psychiatric 
disorder(s) diagnosed more than 35 years after service had 
its onset in service or is the result of, or related to, any 
disease contracted or injury sustained in active military 
service, the Board concludes that this claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection.  The veteran has 
reported that his post-service private treatment records are 
not available.  See Written statement of the veteran, dated 
June 5, 1998.  Accordingly, the Board concludes that VA did 
not fail to meet its obligations with regard to the veteran's 
claim under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

Having found the claim not well grounded, entitlement to 
service connection for an acquired psychiatric disorder is 
denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

